Citation Nr: 0807163	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO. 06-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected degenerative disc disease, L1-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran and his spouse testified at a Board hearing 
at the RO in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

In March 2007 correspondence to VA, the veteran stated "your 
files need to be updated since the date I submitted my 
application for disability." The veteran went on to note 
that he continued to receive medical care at Eisenhower VA 
Medical Center (Eisenhower VAMC) and Fort Leavenworth's 
Gentry Clinic. The record reflects that the most recent 
medical records from either of these facilities are from 
2006. There are no records from 2007 or 2008. As such, the 
Board finds this matter must be remanded for the AMC/RO to 
obtain any of the veteran's outstanding treatment records 
from these two facilities and associate the records with the 
veteran's claims file.

In the same March 2007 correspondence, the veteran notes VA's 
duty to assist and asks the RO to contact some of his co-
workers directly to request evidence of his current 
disability, stating that he did not "want to impose on his 
peers" by obtaining these statements himself. The Board 
stresses to the veteran that "[t]he duty to assist is not 
always a one-way street. If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). The Board finds that the AMC/RO should 
contact the veteran and inform him that he should contact the 
listed individuals and have them submit statements concerning 
the current severity of his disability if he wants such 
evidence to be associated with the claims file and considered 
in adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact Eisenhower 
VAMC and Ft. Leavenworth's Gentry Clinic 
and obtain all of the veteran's relevant 
treatment records which have not yet been 
associated with the veteran's claim file.

2. The AMC/RO should contact the veteran 
and inform him that if he wants his co-
workers statements to be considered in 
evaluating the severity of his service-
connected spine disability, he needs to 
submit to VA any written statements from 
his co-workers.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary (including a new VA 
examination, if warranted), the RO should 
review the record, to include all 
evidence received since the January 2006 
supplemental statement of the case, and 
readjudicate the claim for an increased 
rating. If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. 




The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



